Name: Council Regulation (EEC) No 1729/76 of 21 June 1976 concerning the communication of information on the state of the Community's energy supplies
 Type: Regulation
 Subject Matter: energy policy;  information technology and data processing
 Date Published: nan

 23 . 7. 76 Official Journal of the European Communities No L 198/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1729/76 of 21 June 1976 concerning the communication of information on the state of the Community's energy supplies THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas in order to meet energy supply requirements it has recently become necessary to make a con ­ tinuous effort to adjust supply structures to changing market conditions ; whereas the Commission must therefore receive a regular flow of information : Whereas in the event of difficulties which could cause serious disturbances by reducing or threatening to reduce energy supplies, more detailed information on the most important aspects of such a situation must rapidly be made available to the Commission ; Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 213 thereof, Having regard to the Treaty establishing the Euro ­ pean Atomic Energy Community, and in particular Articles 187 and 192 thereof, Having regard to the draft Regulation submitted by the Commmission, Whereas the pursuit and attainment of the energy policy objectives adopted by the Council , in particular in its resolutions of 17 December 1974 (*), require the harnessing of the appropriate means defined inter alia in the Council resolution of 13 February 1975 (2); Whereas these means require in particular that the energy supply situation in each Member State and in the Community as a whole be assessed ; whereas such assessment must of necessity be uniform and cover all the sectors concerned; Whereas, therefore, if the Commission is to ac ­ complish the task incumbent upon it in pursuit of the objectives set out above, it must have at its disposal full and consistent information on the energy supply situation; Whereas, as a result of difficulties which arose on the energy market the Council adopted, on 30 January 1974, Regulation (EEC) No 293/74 (8) which provides that Member States shall communicate certain infor ­ mation for the establishment of comprehensive energy balance sheets for the Community ; Whereas the aforementioned Regulation no longer meets present requirements, since it does not enable the Commission to obtain the information which is indispensable to it both under normal circumstances and in periods of difficulty ; Whereas it is in the general interest to standardize and rationalize the communication of all the infor ­ mation required at Community level ; Whereas it is desirable to ensure compliance with the obligations provided for in this Regulation, and respect for the confidential nature of the data collected, ( J ) OJ No C 153 , 9. 7. 1975 , pp. 2 and 5 . (2) OJ No C 153 , 9 . 7. 1975, p. 6. (3) OJ No L 32, 5 . 2 . 1974, p . 1 . No L 198/2 Official Journal of the European Communities 23 . 7. 76 HAS ADOPTED THIS REGULATION : 2 . The Commission shall transmit to the Member States an annotated summary of the information received pursuant to Articles 1 and 2 and shall hold any consultations which may be necessary.Article 1 Article 4The Member States shall communicate to the Com ­ mission twice a year the information concerning their energy supply situations set out in Annex I, giving the figures for the preceding calendar half-year and fore ­ casts for the current half-year. In order to fulfil the obligations laid down in Articles 1 and 2, all persons and undertakings concerned must, at the request of the national authorities , forward the necessary information to them . Article 2 Article 5 1 . Information forwarded pursuant to this Regulation shall be treated as confidential . 2 . Persons who are participating or have participated in the collection and preparation of the information referred to in this Regulation shall be bound not to divulge the specific data or any other specific infor ­ mation which may have come to their knowledge in or during the exercise of their duties . 3 . The confidential nature of the information forwarded pursuant to this Regulation shall not prevent the publication of general information or of summaries in a form such that information concerning individual persons and undertakings cannot be iden ­ tified . If, having consulted the Energy Committee, the Commission ascertains that developments in the conditions of supply in one or more Member States are giving cause for concern and therefore necessitate more immediate and detailed knowledge of the situation on the energy market, it shall inform the Member States accordingly by means of the Official Journal of the European Communities. In the circumstances referred to in the first paragraph the Member States shall communicate to the Commission (a ) the information set out in Annex I, and (b ) the information on the energy consumed by each of their major sectors of consumption set out in Annex II, taking into account the conventions referred to in Annex III . The information referred to in ( a) and (b ) shall be communicated on 31 January, 30 April, 31 July and 31 October of each year, and shall comprise the figures for the preceding quarter and forecasts for the current quarter. Article 6 The Member States shall take appropriate measures to ensure observance of thie obligations arising under Articles 4 and 5 . Article 7 Article 3 Regulation (EEC) No 293/74 is hereby repealed . Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 1 . The Member States may add comments to their communications . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 June 1976. For the Council The President J. HAMILIUS 23 . 7 . 76 A N N E X I Q U ES TI O N N A IR E E N E R G Y S U P P IY (C ou nc il Re gu la tio n (E EC )N o 17 29 /7 6) (in 70 *t oe) H ar d co al , an d pa te nt fu el C ok e Li gn ite an d pe at an d br iq ue tte s th er eo f C ru de oi l P et ro le um pr od uc ts N at ur al ga s D er iv ed ga se s N uc le ar en er gy Hy dr oe lec tri c an d ge ot he rm al en er gy E le ct ri ca l en er gy T ot al Co un try : H al f-y ea r: 1. Pr od uc tio n of pr im ar y so ur ce s 2. Pr od uc tio n of de riv ed pr od uc ts 3. Su pp lie s fro m th e Co m m un ity 4. Im po rts fro m no n- m em be rc ou nt rie s Official Journal of the European Communities 6. St oc ks :( a) Le ve l (en d pe rio d) (b) Ch an ge s( *) 8. De liv er ies to th e Co m m un ity 9. Ex po rts to no n- m em be rc ou nt rie s 10 .G ro ss co ns um pt io n 1+ 2+ 3- 1- 4- 1- 6- 8- 9 11 .B un ke rs Eq ui va le nc e in pr im ar y en er gy 10 -2 -1 1 12 .G ro ss in la nd co ns um pt io n of pr im ar y so ur ce s an d th ei re qu iv al en ts No L 198/3 (*) (+ ) de cr ea se ;( -) in cr ea se . A N N E X II A D D IT IO N A L Q U ES TI O N N A IR E E N E R G Y C O N S U M P T IO N (C ou nc il R eg ul at io n (E EC )N o 17 29 /7 6) No L 198/4 (in 10 * toe ) Co un try : Q ua rt er H ar d co al an d pa te nt fu el C ok e Li gn ite an d pe at an d br iq ue tte s th er eo f C ru de oi l P et ro le um pr od uc ts N at ur al ga s D er iv ed . ga se s E le ct ri ca l en er gy T ot al 13 1 .P ow er st at io ns 13 2. Pa te nt fu el pl an ts 13 3. G as w or ks 13 4. C ok e ov en s 13 5. B la st fu rn ac es 13 6. R ef in er ie s ^ Tr ans for ma tio n 13 1+ 13 2+ 13 3+ 13 4+ 13 5+ 13 6 14 . En er gy se ct or co ns um pt io n 15 . D is tr ib ut io n lo ss es _ 18 . St at is tic al di ff er en ce 17 L In du str y 17 2. Tr an sp or t 17 3. H ou se ho ld s, et c. ' 16 . N on -e ne rg y us es 16 . Fi na lc on su m pt io n +1 7. 17 1+ 17 2+ 17 3+ 16 Official Journal of the European Communities (in 10 *t oe ) L P G an d re fin er y ga s M ot or sp iri t A vi at io n fu el s G as /d ie se l oi l R es id ua l fu el oi l O th er pe tro le um pr od uc ts T ot al N et re fin er y pr od uc tio n In la nd de li ve ri es 23. 7. 76 23 . 7. 76 Official Journal of the European Communities No L 198/5 ANNEX III Conventions referred to in Article 2 When replying to the questionnaires in Annexes I and II the following conventions should be observed : 1 . The nomenclature of energy products, the general framework, the definitions and field covered by each line of the balance-sheet are based on the conventions adopted by the Statistical Office of the European Communities and systematically listed in all its 'Energy Statistics' publications (quarterly bulletins and yearbooks). 2. For the application of this Regulation, specific conventions will be set out in a work-sheet annexed to the questionnaires.